Citation Nr: 0615967	
Decision Date: 06/01/06    Archive Date: 06/13/06

DOCKET NO.  03-37 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for bilateral hearing loss, 
including as secondary to service-connected tinnitus of the 
left ear.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alexander B. Barone, Associate Counsel


INTRODUCTION

The veteran had active service from March 1945 to August 
1946, and from September 1950 to July 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating determination 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The veteran was afforded a Board hearing at the RO in July 
2005.  A transcript of the hearing is associated with the 
claims folder.

This matter was previously remanded by the Board for further 
development in October 2005.


FINDINGS OF FACT

1.  Bilateral hearing loss disability was not manifested 
during the veteran's active duty or for many years 
thereafter, nor is any current bilateral hearing loss 
disability otherwise related to such service.

2.  The veteran's bilateral hearing loss has not been caused 
by or aggravated by his service-connected tinnitus of the 
left ear.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was not incurred in or 
aggravated by the veteran's active duty service, nor may it 
be presumed to have incurred in such service. 38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1137, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.385 (2005).

2.  Bilateral hearing loss is not proximately due to or the 
result of service-connected tinnitus of the left-ear.  38 
U.S.C.A. §§ 1110, 1112, 1113, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2005).  The intended effect of the regulations 
is to establish clear guidelines consistent with the intent 
of Congress regarding the timing and the scope of assistance 
VA will provide to a claimant who files a substantially 
complete application for VA benefits, or who attempts to 
reopen a previously denied claim.

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefits currently sought.  The claimant was informed of the 
information and evidence necessary to warrant entitlement to 
the benefit sought in a letter dated May 2001.  Moreover, in 
that letter, the appellant was advised of the types of 
evidence VA would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).  The 
Board notes that the May 2001 letter was sent to the 
appellant prior to the November 2002 rating decision.  The 
VCAA notice was therefore timely.  See Pelegrini v. Principi, 
18 Vet.App. 112 (2004).

The May 2001 letter instructed the appellant to identify or 
send in any evidence which might support his claim.  The 
Board believes that a reasonable inference from these 
instructions was that the veteran should submit or identify 
any supporting evidence actually in his possession.  
Moreover, the Board notes that letters dated January 2005 and 
May 2005 expressly notified the appellant to submit any 
pertinent evidence in the appellant's possession.  Although 
these letters were sent to the veteran after the initial 
November 2002 rating decision, the veteran has taken 
advantage of the opportunity to submit additional evidence to 
be considered by the RO and the claim has been readjudicated 
by the RO with consideration of the additional evidence as 
reflected in the January 2005 and March 2006 supplemental 
statements of the case.  Therefore, the requirements of 38 
C.F.R. § 3.159(b)(1) have been met.  The Board finds that all 
notices required by VCAA and implementing regulations were 
furnished to the appellant and that no useful purpose would 
be served by delaying appellate review to send out additional 
VCAA notice letters.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006).

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claim of service connection for hearing 
loss, but there has been no notice of the types of evidence 
necessary to establish the severity of his hearing loss or to 
establish an effective date for any rating that might be 
assigned.  Despite the inadequate notice provided to the 
appellant, the Board finds no prejudice to the appellant in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet.App. 384, 394 (1993) (where the Board 
addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  The 
Board notes that the RO did furnish the appellant a letter in 
May 2001 in which it advised the veteran to submit evidence 
that shows the history and nature of his hearing loss.  Since 
the Board concludes below that the preponderance of the 
evidence is against the claim of service connection for 
hearing loss, no rating or effective date will be assigned 
and any questions of notice related to such assignments are 
rendered moot.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in service, private and VA, have been obtained and 
the veteran has been afforded several VA examinations.  The 
Board finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and 
no further action is necessary.  See generally 38 C.F.R. 
§ 3.159(c)(4).  No additional pertinent evidence has been 
identified by the claimant as available and relevant to the 
issue on appeal.  Under these circumstances, no further 
action is necessary to assist the claimant with this claim.


Analysis

The issue on appeal involves a claim of service connection 
for hearing loss.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Finally, disability which is proximately due to or the result 
of a service-connected disease or injury or disability that 
is chronically worsened by service connected disability shall 
be service connected.  38 C.F.R. § 3.310; Allen v. Brown, 7 
Vet.App. 439 (1995) (en banc).

Certain chronic disabilities, such as organic diseases of the 
nervous system, 
are presumed to have been incurred in service if manifest to 
a compensable degree within one year of discharge from 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  In an October 4, 1995, opinion, VA's Under Secretary 
for Health determined that it was appropriate to consider 
high frequency sensorineural hearing loss an organic disease 
of the nervous system and therefore a presumptive disability.

Service connection for impaired hearing is subject to 38 
C.F.R. § 3.385, which provides that impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies of 500, 1000, 2000, 3000, 4000 Hertz 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, 
or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  See also Hensley v. Brown, 5 Vet.App. 155 
(1993).

The Board acknowledges that the lack of any evidence that the 
veteran exhibited hearing loss during service is not fatal to 
his claim.  The laws and regulations do not require in 
service complaints of or treatment for hearing loss in order 
to establish service connection.  See Ledford v. Derwinski, 3 
Vet.App. 87, 89 (1992).  Instead, as noted by the United 
States Court of Appeals for Veterans Claims (Court):

[W]here the regulatory threshold requirements for 
hearing disability are not met until several years 
after separation from service, the record must 
include evidence of exposure to disease or injury 
in service that would adversely affect the auditory 
system and post- service test results meeting the 
criteria of 38 C.F.R. § 3.385....For example, if 
the record shows (a) acoustic trauma due to 
significant noise exposure in service and 
audiometric test results reflecting an upward shift 
in tested thresholds in service, though still not 
meeting the requirements for "disability" under 38 
C.F.R. § 3.385, and (b) post-service audiometric 
testing produces findings meeting the requirements 
of 38 C.F.R. § 3.385, rating authorities must 
consider whether there is a medically sound basis 
to attribute the post-service findings to the 
injury in service, or whether they are more 
properly attributable to intercurrent causes.

Hensley v. Brown, 5 Vet.App. 155, 159 (1993) (quoting from a 
brief of the VA Secretary).

The record reflects that the veteran's hearing loss currently 
meets the regulatory thresholds to be considered disabling.  
Accepting that the veteran currently suffers from hearing 
loss disability, the Board turns its attention to the three 
essential theories of service connection that have emerged in 
the development of this case.  The veteran's primary 
contention, advanced in his original February 2001 filing of 
this claim, has been that his current bilateral hearing loss 
was caused by service as a result of in-service exposure to 
loud acoustic trauma.  As this case has developed, it has 
also become necessary to consider the possibility that the 
veteran's current hearing loss was caused by service due to 
documented in-service instances of injury and infection 
involving the veteran's ears.  Finally, the Board must 
consider the veteran's alternative contention that his 
current hearing loss is caused by his service-connected 
tinnitus.

Turning first to the theories of direct service-connection, 
the Board is unable to find that the veteran's current 
bilateral hearing loss is causally linked to his service.  
The veteran has repeatedly stated, including in his July 2005 
hearing testimony, that he was exposed to a high level of 
noise and frequent moments of acoustic trauma during his 
shipboard naval service.  Additionally, the veteran has 
directed the Board's attention to documentation in his 
service medical records showing that he received treatment 
for an ear problem in March 1951 and was later diagnosed with 
a puncture of his left eardrum and a fungal infection of his 
right eardrum in October 1952.  The Board finds no reason to 
doubt the veteran's account of his in-service noise exposure 
and has carefully considered his medical records, but is 
unable to find competent medical evidence in the record to 
support a finding that the veteran's current hearing loss was 
caused by his time in service.

Service medical records fail to show that hearing loss 
manifested during service.  An August 1946 examination report 
shows that the veteran's hearing was tested and was rated as 
'20/20' in each ear using the coin click test and '15/15' 
bilaterally using the whispered voice test; the report also 
shows that no diseases or defects of any kind were noted upon 
examination of the ear at that time.  More significantly, 
during the veteran's July 1954 discharge examination the 
veteran's ears were found to still be clinically normal and 
his hearing was again found to be unimpaired as scores of 
'15/15' were noted for each ear in both whispered voice and 
spoken voice testing.  These contemporaneous in-service 
examination reports must be accorded significant probative 
weight to the extent that they suggest that trained medical 
professionals believed that the veteran's hearing was not 
impaired at these times.  In particular, the July 1954 
discharge examination suggests that by the time of the 
veteran's final separation from active service, any noise-
exposure, ear injury or infection endured by the veteran up 
to that time had not caused chronic hearing loss.  

Moreover, the Board notes that the record does not contain 
any contemporaneous or competent medical evidence of the 
veteran's hearing loss until July 1998, the date upon which 
the veteran's doctor has reported that he first met the 
veteran and diagnosed the hearing loss.  This lengthy period 
of 44 years without evidence of treatment weighs against the 
claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed.Cir. 2000).  
Thus, in order for service connection for the veteran's 
current hearing loss to be warranted, there must be a showing 
that the hearing loss was caused by service despite not 
having manifested during service.  The veteran has been 
afforded several VA examinations for the purpose of obtaining 
competent medical evaluations of the nature and etiology of 
his hearing loss.  None of the six separate VA examination 
reports and medical opinions which have been authored in 
connection with this appeal indicates any finding that the 
veteran's current hearing loss is as likely as not the result 
of the veteran's time in service.  

Most significantly with regard to the veteran's contentions 
concerning in-service noise exposure, the November 2005 VA 
examiner indicates in her report that she specifically 
considered the possibility that the veteran could have 
suffered noise-related damage to his ears in service which 
could have caused hearing loss that only appeared after 
service.  The examiner's analysis accepts the veteran's 
account of in-service noise exposure, but offers that her 
research and consideration lead her to conclude that it is 
unlikely that the hearing loss could be the result of such a 
'delayed effect' because there is no scientific basis upon 
which to explain such an occurrence.  This examiner's opinion 
must be accorded considerable probative weight because the 
report reflects that this medical professional reviewed the 
claims file and examined the veteran with careful 
consideration of the relevant evidence and the veteran's 
contentions.  The examiner's conclusion features a detailed 
rationale and reliance upon cited medical principles.

With regard to the possibility that the veteran's hearing 
loss is the result of the in-service puncture injury or 
fungal infection, the most significant VA reports are the 
medical opinions dated January 2006 and February 2006.  In 
the January 2006 report, the specialist indicates that he 
reviewed the veteran's claim file and notes that the 
veteran's in-service puncture injury, or tympanic 
perforation, was of a type that can cause hearing loss but 
that such an injury is usually associated with one specific 
type of hearing loss: 'conductive' hearing loss.  Because the 
specialist was unable to obtain any documentation of the 
appropriate bone conduction studies to identify whether the 
veteran suffers from this type of hearing loss, the 
specialist was unable to determine if any of the veteran's 
hearing loss was caused by the in-service puncture injury.  
Similarly, the report indicates that the specialist was 
unable to offer an informed determination regarding any role 
of the in-service fungal infection in possibly contributing 
to the veteran's current hearing loss; the specialist 
admitted lacking an adequate background in the 
pathophysiology of fungal infections to draw any competent 
conclusions.

Having explained that he was unable to draw any informed 
conclusions within his expertise, the specialist offers only 
the speculation that "it seems as likely as not that 
tympanic membrane perforation or fungal infection could be 
related to the veteran's hearing loss."  However, this 
conclusion cannot be accorded any probative weight because of 
its facially speculative nature together with the 
specialist's own preface indicating that his conclusion was 
based on insufficient information and expertise.  General and 
inconclusive medical opinions, including those using non-
definitive phrases like 'could be,' are too speculative to 
establish a claim.  See Warren v. Brown, 6 Vet.App. 4, 6 
(1993) (doctor's statement framed in terms such as 'could 
have been' is not probative); see also Bostain v. West, 11 
Vet.App. 124, 127-28, quoting Obert v. Brown, 5 Vet.App. 30, 
33 (1993) (medical opinion expressed in terms of 'may' also 
implies 'may or may not' and is too speculative to establish 
medical nexus); see also Libertine v. Brown, 9 Vet. App. 521, 
523 (1996); Beausoleil v. Brown, 8 Vet.App. 459, 463 (1996); 
Tirpak v. Derwinski, 2 Vet.App. 609, 611 (1992); see also 38 
C.F.R. § 3.102 (2005) (describing the concept of reasonable 
doubt in adjudicating service connection claims as not being 
one arising from pure speculation or remote possibility).  In 
addition, a medical opinion is inadequate when it is 
unsupported by clinical evidence.  Black v. Brown, 5 Vet.App. 
177, 180 (1995).

In February 2006, another VA examination was conducted for 
the purpose of determining whether or not the veteran 
currently suffers from the variety of hearing loss that might 
be associated with the type of eardrum puncture he suffered 
in service.  Bone conduction studies were included as part of 
the examination of the veteran's hearing.  Upon review of the 
results, a specialist offered a definitive conclusion that 
"[t]his loss of hearing is not related to tympanic 
perforation."  This conclusion is a qualified specialist's 
response to the question framed by the January 2006 report's 
detailed discussion of the medical principles relevant to 
determining a relationship between the veteran's hearing loss 
and his in-service puncture injury.  Thus, reading the 
reports together, the informed conclusion that the veteran's 
current hearing loss is of a type that is not related to the 
type of puncture injury he suffered during service must be 
accorded significant probative weight.

In support of his claim the veteran directs the Board's 
attention to two letters submitted by his private doctor.  A 
February 2001 letter from this doctor indicates that the 
doctor has treated the veteran since July 1998 and offers the 
opinion that "a portion of [the veteran's hearing loss] may 
be attributed to noise exposure while serving in the US 
Navy..."  At his July 2005 hearing, the veteran agreed to ask 
his doctor to submit a new letter expressing the claimed 
nexus in more definitive terms consistent with his 
professional opinion.  However, the resulting letter, dated 
July 2005, offered that "a portion of [the veteran's hearing 
loss] may be attributed to noise exposure while serving in 
the US Navy ... and to a tympanic membrane perforation which he 
also had at that time."  Unfortunately, both of these 
statements say a relationship 'may' exist, implying that it 
also 'may not' exist.  The doctor declines to state that it 
is at least as likely as not that a relationship exists 
between the veteran's service and his current hearing loss, 
nor does the doctor offer a rationale or medical explanation 
for such an etiological statement.  For these reasons, the 
Board is unable to accord the statements any significant 
probative weight in support of the claim.

Weighing the evidence on the theories of direct service 
connection presented in this case, the Board finds that the 
preponderance of the evidence is against the claim on each 
theory.  Competent contemporaneous examination reports show 
that the veteran's hearing was not impaired at the time of 
his discharge from service, there is no contemporary evidence 
of treatment for hearing loss for over four decades following 
discharge, and the most probative competent medical evidence 
offers a detailed discussion and rationale explaining why it 
is unlikely that the veteran's current hearing loss was 
caused during his service time; these aspects of the 
evidentiary picture weigh against the theories that the 
veteran's hearing loss was caused by in-service noise 
exposure, in-service punctured eardrum, or in-service fungal 
infection.  With regard to the theory that the in-service 
fungal infection caused the veteran's current hearing loss, 
the only medical evidence lending any support to the theory 
is a speculative statement from a VA examiner who indicated 
that he was not qualified to draw any informed conclusions on 
the question; none of the other numerous medical statements 
of record, including those submitted in support of the claim 
from the veteran's private physicians and those offered by VA 
examiners who reviewed the veteran's service medical records, 
suggest that the veteran's current bilateral hearing loss can 
be causally linked to his in-service right ear fungal 
infection.  Finally, the most probative and definitive expert 
statement on the possibility of nexus between the veteran's 
hearing loss and his in-service punctured eardrum injury 
indicates that the veteran's hearing loss cannot be linked to 
that type of injury.

During this appeal, the veteran has raised the alternative 
contention that his hearing loss could be service-connected 
as secondary to his service-connected tinnitus.  In support 
of this contention, the veteran has repeatedly stated that 
various doctors have expressed to him that his hearing loss 
could be caused by his tinnitus.  However, no such statement 
from a competent medical professional has been submitted into 
the record.  In an effort to assist the veteran with 
developing this theory, the issue was presented to the 
November 2005 VA examiner after this case was previously 
remanded by the Board.  After examining the veteran and 
reviewing the claims-file, thoroughly familiarizing herself 
with the veteran's contentions and medical history, the 
November 2005 VA examiner directly and definitively rejected 
this secondary service-connection theory.  With regard to the 
proposition that the veteran's hearing loss is due to or 
aggravated by his tinnitus, the examiner reported: "I can 
very definitively say this is NOT the case."  Following this 
statement, the examiner lays out a detailed rationale, rooted 
in medical principles, as to why the hearing loss found in 
the examination of the veteran is not caused by the veteran's 
tinnitus.  Thus, the Board must accord this conclusion 
substantial probative weight in resolving this issue of 
service-connection on a secondary basis.

The Board is thus presented with an evidentiary record which 
does not support a finding of service connection on a 
secondary basis.  As discussed above, the record also fails 
to show any hearing loss during service or for many years 
after discharge.  The Board acknowledges that the veteran 
himself is asserting that his current hearing loss is 
causally linked to his service.  However, while the veteran 
as a lay person is competent to provide evidence regarding 
injury and symptomatology, he is not competent to provide 
evidence regarding diagnosis or etiology.  See Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  Only a medical 
professional can provide evidence of a diagnosis or etiology 
of a disease or disorder.

With consideration of the probative weights assigned, 
together with the length of time following service prior to a 
diagnosis of hearing loss, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of service connection for bilateral hearing loss.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990).


ORDER

Entitlement for service connection for bilateral hearing loss 
disability, including as secondary to service-connected 
tinnitus of the left ear, is not warranted.  Thus, the appeal 
is denied. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


